DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (USPGpub 2001/0046461).
Regarding claim 1, Hamilton teaches a water quality measurement device (referred to as a water disinfection system in [0038] and illustrated in Figure 3) comprising: 

a clean water line (referred to as de-ionized water supply 35 in [0067] and illustrated in Figure 3); 
a confluence line (which corresponds to the merging line between valve 31 and transmission meter 1) in which each of the sample water lines (29, 59, 55) and the clean water line (35) are continuous to each other via a switching means (see [0025], which recites “a meter for measuring a fluid, the meter comprising a chamber for the passage of fluid therethrough, at least one sensor for detecting a parameter within the chamber and means for switching the type of fluid which flows through the chamber dependent on the parameter detected by at least one sensor” and [0026], which recites “[t]he different types of fluid may be chosen from the fluid which is to be measured in the chamber, a reference fluid, for example, pure water, which can be used to calibrate the system or a cleaning fluid, for example, an acid”).
a valve (which corresponds to valve 53) for sample water, provided in each of the sample water lines (55, 59) (see Figure 2, [0023] and [0075]);
a valve (31) for clean water, provided in the clean water line (35) (see Figure 3 and [0067]); 
a water quality measurement unit (referred to as a transmission meter 1 in [0064]) that measures properties of water (see [0026], which recites “[t]he meter can be used to measure any property of the fluid, for example, the transmittance, flow rate, etc”) from the confluence line (which corresponds to the line between valve 31 and transmission meter 1) (see [0062]-[0065], and Figures 3 and 6); and 

Regarding claim 2, Hamilton teaches the water quality measurement device according to claim 1, further comprising a monitoring device (referred to as a sensors in [0067]) that monitors a water quality measurement value (i.e. transmittance) of clean water (i.e. de-ionized water) in a case where the clean water line (35) is communicated to the confluence line (which corresponds to the line between valve 31 and transmission meter 1) and clean water (i.e. de-ionized water) is supplied to the water quality measurement unit (i.e. transmission meter 1) (see [0067], which recites “[i]n FIG. 3 the flow of untreated water into the transmission meter 1 is controlled via valve 31. Valve 31 is connected to untreated . 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomichi (JPS57188155).
Regarding claim 1, Yokomichi teaches a water quality measurement device (referred to as a water quality measuring apparatus in the Detailed Description of the Invention and illustrated in Figure 2) comprising: 
a plurality of sample water lines (which corresponds to parallel pipes 8a, 8b, 8c) (see the Detailed Description of the invention and illustrated in Figure 2); 
a clean water line (referred to as a washing pipe 5 in the Detailed Description of the invention and illustrated in Figure 2); 
a confluence line (which corresponds to the line between valve 6 and container 4) in which each of the sample water lines (parallel pipes 8a, 8b, 8c) and the clean water line (washing pipe 5) are continuous to each other via a switching means (which corresponds to valves 6, 8, 9, and 10) (see the Detailed Description of the invention and Figure 2); 
a valve (which corresponds to valves 8, 9 and 10) for sample water, provided in each of the sample water lines (parallel pipes 8a, 8b, 8c) (see Figure 2 and the Detailed Description of the Invention);
a valve (6) for clean water, provided in the clean water line (washing pipe 5) (see Figure 2 and the Detailed Description of the Invention); 

a control means (referred to as a control device 11) that controls the switching means (valves 6, 8, 9,I 0) so as to communicate the clean water line (washing pipe 5) to the confluence line (line between valve 6 and container 4) before and/or after any one of the sample water lines (parallel pipes 8a, 8b, 8c) is connected to the confluence line (line between valve 6 and container 4) and water quality measurement for sample water is performed (see FIG. 2 and Detailed Description of the Invention, which recites “[a]fter the measurement, as described above, the valve 6 and the valve 7 are opened. (The other valve is closed), and washing water is passed through the washing pipe 5 to wash the electrode of the pH meter 1 [...] In this way, when measuring in sequential measurement, the control of each valve may be performed by the control device 11”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomichi as applied to claim 1 above, and further in view of Yoichi (JPHI0170501A).
Regarding claim 2, Yokomichi teaches the water quality measurement device according to claim 1. 
Yokomichi does not explicitly teach a water measurement device comprising a monitoring device that monitors a water quality measurement value of clean water in a case where a clean water line is communicated to a confluence line and clean water is supplied to a water quality measurement unit.
In the analogous art of providing water quality measuring apparatuses, Yoichi teaches a monitoring device (referred to as a water quality measuring sensor in [0024]) that monitors a water quality measurement value of clean water in a case where a clean water line is communicated to a confluence line and clean water is supplied to a water quality measurement unit (see [0024 ], which recites “it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the water quality measuring sensor taught by Yoichi into the water quality measurement unit/pH meter taught by Yokomichi for the benefit of efficiently monitoring water quality with a means capable of performing self-diagnosis (see [0024] of Yokomichi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                                
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797